Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. Applicants argue that Examiner suggested the die of Chen can bet the same. However, as reproduced in the rejection below, Examiner stated the die can have the same functionality. It’s clear from Chen that the two die, although having the same functionality, have a different layout. This necessitates an identical FEOL (for the same functionality, “lower part” according to applicants) and a different BEOL (in order to achieve the different layout), as Fig. 1B shows the two die 110, described as having the same functionality, having different layout.  Differing BEOL for application specific purposes is exceptionally well known. For example, see the TI LMC6035/36 datasheet attached. The same IC can be configured in the BEOL (“upper part” according to applicants) to accommodate leadframe based packages (pages 24-32) or chip scale flip chip (page 33).  The back end layout is something the engineer of ordinary skill can adjust to fit application specific requirements.  Specifically, the chip scale package requires an additional metal layer in the BEOL to accommodate the I/O landing pattern shown on Page 33.  As a result, the rejections stand.






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20150270232 to Chen et al. (Chen) in view of U.S. Pat. No. 20120211892 to Kim et al. (Kim).
Regarding Claim 1, Chen teaches a package comprising:
a first device die left 110, wherein the first device die comprises a first lower part and a first upper part over the first lower part, with the first lower part comprising first active devices, and the first upper part comprising a first routing layer (inherent to all ICs); 
a second device die right 110 at a same level as the first device die, wherein the second device die comprises a second lower part and a second upper part over the second lower part, with the second lower part comprising second active devices, and the second upper part comprising a second routing layer, wherein the first lower part is identical to the second lower part, and the first upper part is different from the second upper part (110 such as an I/O die [0018] may be the same devices functionally, which necessitates same FEOL or lower part, and are shown with different output layouts, necessitating different BEOL or upper part); 
and a third device die 410 coupled to the first and second die.
Chen does not explicitly teach the remainder of Claim 1. 
However, in analogous art, Kim teaches an adhesive film 184 comprising a first bottom surface (facing down) contacting a first top surface of a device die (124, analogous to first and second die 100 of Chen); where the third device die comprising a second bottom surface (facing down) adhered to a third top surface of the adhesive film (facing up); a through-via 200; and an encapsulant 194 encapsulating the third device die, the adhesive film, and the through-via therein, wherein the through-via penetrates through the encapsulant.
It would have been obvious to the person of ordinary skill at the time of filing to modify Chen with the teaching of Kim in order to provide a more compact form factor stacked package having fewer interconnect elements therebetween, lowering manufacturing cost and complexity.

Regarding Claim 2, Chen and Kim teach the package of claim 1, wherein the through-via extends from a top surface of the first device die to a top surface of the encapsulant (Kim, Fig. 10).

Regarding Claim 3, Chen and Kim teach the package of claim 2, wherein the through-via comprises a straight sidewall extending from the top surface of the first device die to the top surface of the encapsulant 

Regarding Claim 7, Chen and Kim teach the package of claim 1, wherein the first device die comprises a conductive pad therein, and the through-via comprises a bottom surface in physical contact with the conductive pad (Kim, Fig. 10).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kim as applied to Claim 1 and further in view of U.S. Pat. Pub. No. 20130307140 to Huang et al. (Huang).
Regarding claim 4, Chen and Kim teach the package of claim 1, wherein the second device die comprises a metal pillar 200, with the encapsulant contacting opposite sidewalls of the metal pillar, and the package further comprises a dielectric layer 206, but does not explicitly teach that the dielectric layer comprising a bottom surface contacting both of the metal pillar and the encapsulant.
However, in analogous art, Kim teaches a die 524 having a metal pillar 528 that is surrounded by an encapsulant 526c with a dielectric layer 532a thereon which contacts both the top surface of the pillar and the encapsulant. It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with the teaching of Huang in order to form an RDL for routing electrical signals from the die to an external I/O such as the solder ball 465.

Claim 5, 6, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kim as applied to Claim 1 in view of U.S. Pat. Pub. No. 20150333038 to Hatakeyama.
Regarding claims 5 and 6, Chen and Kim teach the package of claim 1, but does not explicitly teach that the first bottom surface of the adhesive film further contacts an additional top surface of the encapsulant.
However, in analogous art, Hatakeyama teaches in Fig. 1B that the first bottom surface (facing down) of the adhesive film further 23 contacts an additional top surface of the encapsulant 51, wherein the first bottom surface of the adhesive film forms a horizontal interface with the additional top surface of the encapsulant.  It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with the teaching of Hatakeyama in order to reduce warpage, as taught by Hatakeyama [0038].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kim as applied to Claim 1 in view of U.S. Pat. No. 10784178 to Ko et al. (Ko).
Regarding claim 10, Chen and Kim teach the package of claim 1 but does not explicitly teach: 
a Thermal Interface Material (TIM) underlying and in contact with both of the first device die and the encapsulant; and 
a metal feature underlying and contacting the TIM.
	However, in analogous art, Ko teaches in Fig. 2G, a TIM 13 contacting the first die 10 and a metal feature 60 contacting the TIM. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Ko with the device of Wu in order to provide a heat sink, as taught by Ko (Col. 10 lines 37-40).

Claim 11-13, 15, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable Hatakeyama in view of Kim.
Regarding Claim 1, Hatakeyama teaches a package comprising:
a first device die 31 comprising: 
a first half comprising a first edge (facing left); 
a second half comprising a second edge (facing right) opposite to the first edge; and 
a first conductive pad (not numbered, pad on left) in the first half, wherein the first device die comprises a first lower part and a first upper part over the first lower part, with the first lower part comprising first active devices, and the first upper part comprising a first routing layer (inherent to all ICs); 
a die-attach film 23 over and contacting a top surface of the second half of the first device die; 
a second device die comprising: 
a second conductive pad (not numbered, on the right), wherein the first device die and the second device die are at a same level (see Fig. 1B), and are separated from each other, wherein the second device die comprises a second lower part and a second upper part over the second lower part, with the second lower part comprising second active devices, and the second upper part comprising a second routing layer, wherein the first lower part is identical to the second lower part, (may have the same configuration, meaning same function in context of [0098], such as DRAM, Flash, etc, meaning they would have the same FEOL); 
a third device die 33 over and contacting the die-attach film; and 
an encapsulant 51 encapsulating the first device die, the second device die, the third device die, wherein a bottom surface of the die-attach film contacts a top surface of the encapsulant to form a horizontal interface (see Fig. 1B).
Hatakeyama does not explicitly teach wherein the second half is free from metal pad at its top surface, a first through-via over and connected to the first conductive pad; and the first upper part is different from the second upper part.
However, the particular placement of a claim element an obvious matter of design choice if there is no modification of the operation of the device. In this case, Applicants state that metallization is altered for application specific purposes, and even need not be, since the die can simply be rotated 180 degrees to achieve the same effect (corresponding pgpub, [0040]). The person of ordinary skill can reroute BEOL metallization to meet application specific requirements. In the case of Hatakeyama, the top die is clearly not obscuring the bondpads of the lower die that are wire bonded. If a different, larger top die were required, the layout of the bottom die can be easily rearranged to accommodate upper die of different size. 
Furthermore, in analogous art, Kim shows a stacked structure in Fig. 10 for example. Kim teaches a through via 200 extending from a contact pad 132 to a top surface of an encapsulant 194 that surrounds all elements including the through via.  It would have been obvious to the person of ordinary skill at the time of filing to modify Hatakeyama with the teaching of Kim in order to provide I/O at both a bottom and a top surface of an IC package, thereby increasing integration.

Regarding Claim 12, Hatakeyama and Kim teach the package of claim 11, wherein the first through-via comprises a straight edge extending from a top surface of the first conductive pad to the top surface of the encapsulant (see Fig. 10 of Kim).

Regarding Claim 13, Hatakeyama and Kim teach the package of claim 11 further comprising:
a third device die comprising a second conductive pad, wherein the first device die and the third device die are at a same level, and are separated from each other by a portion of the encapsulant; and 
a second through-via penetrating through the encapsulant, wherein the second through- via contacts a top surface of the second conductive pad (see Fig. 10 of Kim)..

Regarding Claim 15, Hatakeyama and Kim teach the package of claim 11, wherein the encapsulant further overlaps and contacts a second portion of the first device die (see Fig. 1B of Hatakeyama).

Regarding Claim 16, Hatakeyama and Kim teach a package comprising:
a first device die; 
a through-via comprising a first bottom surface contacting the first device die, wherein the through-via comprises a straight sidewall extending to the first device die; 
a second device die comprising: 
a first portion comprising a first edge, wherein the first edge overlaps the first device die; and 
a second portion comprising a second edge opposite to the first edge; 
an adhesive film comprising a second bottom surface contacting the first device die, wherein the second device die overlaps and contacts the adhesive film; and
 an encapsulant encapsulating the first device die, the through-via, and the adhesive film therein, wherein both of the second portion and the second edge of the second device die overlap a portion of the encapsulant, wherein the second bottom surface of the adhesive film joins a sidewall of the adhesive film at a corner, with the corner being overlapped by the second edge of the second device die, and wherein both of the corner and the second bottom surface of the adhesive film are in physical contact the encapsulant to form a horizontal interface (see above rejection of Claim 11, see also Fig. 1B of Hatakeyama).

Regarding Claim 19, Hatakeyama and Kim teach the package of claim 16, wherein the first device die comprises a metal pad therein, and the first device die comprises a planar top surface, with a top surface of the metal pad being a part of the planar top surface, and the first bottom surface of the through- via is in physical contact with the top surface of the metal pad (see Kim, bottom of 200 is coplanar and in contact with top of 132).

Regarding Claim 20, Hatakeyama and Kim teach the package of claim 19, wherein top surfaces of the through-via and the encapsulant are coplanar (see Kim, top of 200 is coplanar with top of 194).

Regarding Claim 21, Hatakeyama and Kim teach the package of claim 11, wherein the bottom surface of the die- attach film extends to an edge of the second device die (see also Fig. 1B of Hatakeyama).

Regarding Claim 22, Hatakeyama and Kim teach the package of claim 16, but do not explicitly tach that bottom surfaces of the encapsulant and the first device die are coplanar.  However, the only difference between Hatakeyama and this instant limitation is Hatakeyama’s die attach films 21 and 22. See above regarding rearrangement of parts. There is no difference to the operation of the claimed invention and Hatakeyama.

Regarding Claim 23, Hatakeyama and Kim teach the package of claim 16, wherein opposite sidewalls of the adhesive film are vertically aligned to the first edge and the second edge of the second device die (See Fig. 1B of Hatakeyama).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVREN SEVEN/Primary Examiner, Art Unit 2812